Citation Nr: 1645915	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-27 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for a TBI.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2013.  A copy of the hearing transcript is of record.  In March 2014, the Board denied this claim.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand filed by the parties, the Court set aside the Board's decision and remanded the matter back to the Board.  The Board then remanded the matter in February 2016 to for further development.


FINDINGS OF FACT

The preponderance of the evidence of record is against a finding that the Veteran has a current TBI or residuals of a TBI.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

With respect to a current disability, VA records dated March 2010 show that the Veteran reported hearing about TBI incidents in the current war and thought he might have had such an injury during service.  The treating VA physician ruled out TBI during the accompanying examination.  Additional records from April 2010 through June 2010 continued the assessment ruling out TBI.

A December 2010 VA treatment note shows the Veteran underwent an electroencephalogram (EEG), which was normal in awake and drowsy states.  A January 2011 treatment note shows that a computerized tomography (CT) scan of the brain did not show any old contusions.

At a January 2012 VA examination, the examiner noted that records showed a normal EEG and normal brain CT scan in 2010.  In addition, TBI examinations by neurologists in November 2010 and January 2011 found that the Veteran did not have a TBI.  The examiner concluded that the Veteran did not have residuals of a TBI, based on the physical examination findings and the lack of any TBI-related findings in the Veteran's prior medical records, VA examinations, or imaging studies.  However, the examiner checked a box noting that the Veteran had a mental disorder as a residual of TBI.

In order to clarify that discrepancy, another VA examination was obtained in April 2016.  The examiner noted that the Veteran's bouts of anxiety and aggressive behavior appeared to be linked to increased alcohol intake, which seemed tied to PTSD, a clear diagnostic area.  There were no dizziness, ataxia, tinnitus, hyperacusis, asnomia, sleep apnea, photophobia, or problems with spatial orientation.  The Veteran had limited problems with attention, cognition, and concentration.  However, an EEG was normal, and the examiner stated that non-specific changes shown on brain imaging were more likely related to alcoholism from when he was younger, hypertension, and/or age-related changes.  There did not appear to be a lasting TBI or late effects of a TBI, given the negative history, and given that the extant symptoms were more likely than not related to the diagnosed PTSD.

Notably, additional VA records from February 2015 note an Axis I diagnosis of a TBI, but that is based on a personal history from the Veteran.

Based on the evidence, the Board finds that a current TBI disability has not been established.  Both the January 2012 and April 2016 VA examiners found no residuals of a TBI, and the latter clarified that the Veteran's PTSD was a distinct diagnosis separate from any alleged TBI.  The Board notes that the Veteran has established service connection for PTSD.  The Veteran's treatment records are negative for any diagnosis of a TBI, with CT and EEG studies showing normal findings.

The only diagnosis of a TBI in the treatment records is based on a personal history from the Veteran.  The Board has considered the Veteran's own statements made in support of the claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of providing a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis of a TBI falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges and accepts the Veteran's report of driving over a landmine and losing consciousness in service, and his testimony that his personality changed after that incident.  However, those symptoms are contemplated by the current 100 percent rating assigned for service-connected PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Service connection cannot be separately established for any mental disorder as result of TBI, because the Board finds that the preponderance of the evidence is against a finding that there is any separate mental disorder present.  While the January 2012 VA examination checked a box that the Veteran had a mental disorder as a result of TBI, it was clarified at the April 2016 VA examination that the mental disorder was PTSD, which has already been service-connected.  No separate and distinct mental disorder due to TBI has been identified or diagnosed for which service connection can be established.  38 C.F.R. § 4.14 (2015).  The Board finds that the preponderance of the evidence is against a finding that the Veteran has a distinct disability, other than the already service-connected PTSD, that is the result of a TBI in service.  The VA examination did not identify or diagnose any residuals of TBI for which service connection can be established.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Accordingly, because the preponderance of the evidence is against a finding that there is any current residual of a TBI that can be service-connected, and because the Veteran is already service-connected for PTSD, the Board finds that the preponderance of the evidence is against the claim as no separately identifiable disability resulting from TBI has been identified.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b) (2015).  Here, the Veteran was provided with the relevant notice and information in a March 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of the claimed condition.  The Board finds that VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Carter v. Shinseki, 26 Vet App. 534 (2014).

Therefore, the Board finds that VA's duties to notify and assist the Veteran were met.


ORDER

Entitlement to service connection for residuals of a traumatic brain injury is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


